Citation Nr: 1327510	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  09-31 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a lung disorder, to include lung scarring and chronic obstructive pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	Bryan Held, Agent



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they contain VA treatment records relevant to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming that he has a lung disorder which was caused by his exposure to Agent Orange and other chemicals in service.  The Veteran has submitted lay statements from himself and a fellow serviceman stating that while serving in Vietnam he was frequently exposed to Agent Orange, was once sprayed with tear gas, which caused burning in the lungs, was burned by creosote and hospitalized for 3 days, and was stationed near to where napalm was being used.  The Veteran's DD Form 214 shows that the Veteran is a recipient of the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.

The Veteran's service treatment records are silent for any treatment or complaints of lung problems during active duty service.  A 1965 pre-service examination lists asthma in the Veteran's medical history, but also notes "No asthma" and shortness of breath upon exertion in the medical history portion of the form.  In January 1967 the Veteran was treated for creosote burns on both hands.  The separation examination contains no pertinent complaints or findings and a chest X-ray was interpreted as negative.

The Veteran's private and VA treatment records show that he has been receiving ongoing treatment for COPD since at least May 2006.  In October 2000 the Veteran was treated for a left lung lesion, and in November 2000 X-rays showed pulmonary hyperaeration and left lung base scarring.  The Veteran's private treatment records from 2011 also show diagnosis and treatment for emphysema.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In the current case, the record clearly contains evidence that the Veteran has a current lung disorder, and he has provided lay statements indicating that he was possibly exposed to harmful chemicals in service, which injured his lungs and have led to long-term lung problems since that time.  The Veteran's primary contention is that his lung disorder is related to Agent Orange exposure in Vietnam.  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  As the Veteran's DD Form 214 does reflect that he served in Vietnam, he is presumed to have been exposed to herbicides, to include Agent Orange.

Service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  The Veteran has also claimed that his direct inhalation of tear gas, skin exposure to creosote, and possible exposure to napalm may also have contributed to his later development of lung problems.  Given the absence of any medical opinions on these issues, the Board finds that examination and medical opinion addressing these theories of potential etiology by an appropriate physician would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. 79.

While this matter is on remand, the RO/AMC should also give the Veteran another opportunity to present any more recent information or evidence pertinent to the claim.  In January 2013 the Veteran submitted the addresses of three private medical providers where he has been receiving continuing medical treatment, and in July 2013 the Veteran submitted a statement indicating that he had additional treatment records at O'Bleness Health System in Athens, Ohio, but he did not submit any accompanying current VA Forms 21-4142, authorizing release of information.  The Veteran has also indicated that he has been treated for lung problems at Doctors Hospital at Nelsonville, but these records have not been acquired and added to the record.  The RO/AMC should request that the Veteran provide any records (or necessary releases to obtain records) related to treatment of lung disorders, to include records from Fairfield Medical Center, MidOhio Cardiology, Doctors Hospital at Nelsonville, and O'Bleness Health System.  Thereafter, the RO/AMC should attempt to obtain any additional evidence for which the Veteran provides sufficient information and authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Additionally, the record indicates that the Veteran has been receiving medical treatment at the Chillicothe VA Medical Center in Chillicothe, Ohio, and its affiliated facility, the Athens Community Based Outpatient Clinic.  Currently, the record contains his VA treatment records from May 2007 to January 2013.  As there may be additional treatment records directly pertinent to the current issue, all outstanding VA treatment records since January 2013 should be obtained, to the extent available, and associated with the claims file.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran and his agent a letter requesting that he provide sufficient information and, if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record, including private treatment for lung disorders at Fairfield Medical Center, MidOhio Cardiology, Doctors Hospital at Nelsonville, and O'Bleness Health System.  Approximate dates of treatment should be requested as needed.

After the Veteran has signed any appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He should be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records.

2.  The RO/AMC should obtain from the Chillicothe VA Medical Center and affiliated facilities all outstanding, pertinent records of treatment for lung disorders since January 2013.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.  If the RO/AMC cannot obtain any records, a notation to that effect should be inserted in the file, and the Veteran should be notified of any unsuccessful efforts in this regard.

3.  Arrange for the Veteran to undergo a VA examination performed by a qualified examiner to determine the Veteran's current diagnoses pertaining to the lungs and whether any such disorders are related to active duty service, to include as due to Agent Orange or other harmful chemical exposure.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests  and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify any current lung disorders found on examination.  

For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset or was aggravated during the Veteran's active duty or is otherwise related to any event or injury incurred in active duty service, including exposure to Agent Orange, creosote, napalm, and tear gas.  The reported symptoms of burning in the lungs after a tear gas attack in service should be considered and it should be discussed as to whether these in-service symptoms could have any relationship to the Veteran's current pathology.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.  If any requested opinion cannot be provided, the examiner should clearly state the reasons why.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claim.  38 C.F.R. § 3.655.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

6.  After completing the requested actions, the RO/AMC should readjudicate the claim in light of all pertinent evidence.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a supplemental statement of the case.  An appropriate period of time shall be allowed for response.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



